Bunking, J.
By the Court. delivering the opinion.
The Court below held, that the will created an estate tail in Mrs. Parker.
We think that it created in Mrs. Parker, only an estate for her life.
The will is precisely like that in Jones vs. Jones, 7 Ga Rep. 76, from which it was no doubt copied; and that will was held to give onty a life estate.
The decision in that case, has not been reversed by any subsequent decision. The decision in Smith vs. Johnson was not intended to be in reversal of it.
In respect to Smith vs. Johnson, I must remark however, that I did not sit in it, having been of counsel in it, and that I cannot give it my approval. I think it directly in conflict with the lessee of Miller vs. Hart, (12 Ga. Rep. 357,) and ' with Wild’s case, (the better part of it at that,) in 6 Coke. Nor do I very well see, how it is to be distinguished from Jones vs. Jones, above referred to. It does not appear, that any of these three cases was before the Court, when it decided Smith vs. Johnson.
We think that the Court erred, and therefore, that there ought to be a new trial.
Judgment reversed.